Notice of Allowance
This communication is in response to the amendment filed on 04/08/2021. After thorough search, prosecution history, double patenting review, and in view of prior arts of the record, claims 1-2 4-12, 14-15, 17, and 24-28 are allowed.  Claims 3, 13, 16, and 18-23 have been canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mani Adeli (Reg. No. 39585) on 5/26/2021.

The application has been amended as follows: 
1.	(Currently Amended) A method of performing operations on a data message at a hardware forwarding element (HFE) in a network, the method comprising:
at the HFE comprising a control plane (CP) circuit and a data plane (DP) circuit, which comprises an application specific integrated circuit (ASIC) having a plurality of message processing stages to process data messages received by the HFE, each message processing stage comprising at least one match-action table,
at the DP circuit;
	identifying a network slice associated with the received data message by forwarding the received data message from the DP circuit to the CP circuit and receiving at the DP circuit a slice identifier identifying the network slice from the CP circuit, said network slice associated with a plurality of operations to be performed on the received data message by a plurality of network elements including the HFE and a plurality of machines executing on a set of computers in the network, wherein the identified network slice corresponds to a particular type of traffic and the HFE forwards the received data message to a first computer in the set of computers; and
	using at least one match-action table of at least one message processing stage of the ASIC of the DP circuit to match [[a]] the slice identifier ;
the CP circuit executing a hypervisor and a particular machine that executes on top of the hypervisor to identify the slice identifier for the data message.
2.	(Currently Amended) The method of claim 1,

wherein using at least one match-action table comprises using a set of one or more message processing stages of the ASIC to perform the particular operation on the data message.
3.	(Canceled)
4.	(Currently Amended) The method of claim 2, wherein the particular operation comprises forwarding the received data message to a particular port of the HFE.

6.	(Previously Presented) The method of claim 4, wherein the particular operation is a next-hop forwarding operation that selects between different next hops of different paths to different destinations in the network.
7.	(Previously Presented) The method of claim 4, wherein the particular port corresponds to a connection to a first datacenter, wherein the particular operation selects between different ports that connect to different datacenters.
8.	(Previously Presented) The method of claim 2, wherein the particular operation is a forwarding operation of a logical forwarding element implemented by the HFE.
9.	(Previously Presented) The method of claim 2, wherein the particular operation is a firewall operation that determines whether to drop or allow the data message.
10.	(Previously Presented) The method of claim 2, wherein the particular operation is a middlebox service operation to perform on the data message.
11.	(Original) The method of claim 10, wherein the middlebox service operation is a load balancing operation that distributes the load among a plurality of different destinations or different paths in the network.
12.	(Previously Presented) The method of claim 1, wherein a set of operations associated with a network slice comprises a plurality of operations performed by [[a]] the plurality of machines 
13.	(Canceled) 
14.	(Currently Amended) The method of claim [[13]] 1, wherein the plurality of machines comprises at least one of virtual machines and containers.

16.	(Canceled) 
17.	(Currently Amended) The method of claim [[16]] 1, wherein the plurality of machines 
18-23.	(Canceled) 
24.	(Currently Amended) The method of claim [[22]] 1, wherein the plurality of machines comprises s or s.
25.	(Currently Amended) The method of claim [[21]] 1, wherein
the 
the context engine uses a set of attributes of the received message to identify the slice identifier for the received message.
26.	(Original) The method of claim 25, wherein the context engine receives records matching data message attributes with slice identifiers from context engines of hypervisors executing on host computers.
27.	(Original) The method of claim 25, wherein the context engine receives records matching data message attributes with slice identifiers from a set of one or more servers acting as a set of network managers or controllers.
28.	(Currently Amended) The method of claim 1, wherein




 Reason for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read the claims as amended.	
The following is an examiner's statement of reasons for allowance:
	A hardware forwarding element (HFE) comprising a control plane (CP) circuit and a data plane (DP) circuit, which comprises an application specific integrated circuit (ASIC) having a plurality of message processing stages to process data messages received, each message processing stage comprising at least one match-action table, receives the data message at the DP circuit.  Identifying a network slice associated with the received message by forwarding the received data message from the DP circuit to the CP circuit and receiving at the DP circuit a slice identifier identifying the network slice from the CP circuit, wherein the identified network slice corresponds to a particular type of traffic and the HFE forwards the received data message to a device that is a first computer in the set of computers.  Using at least one match-action table of at least one message processing stage of the ASIC of the DP circuit to match the slice identifier associated with the identified network slice with a match attribute of a match-action record that specifies a particular operation for processing data messages associated with the identified network slice, wherein the CP circuit executing a hypervisor and a machine that executes on top of the hypervisor to identify the slice identifier for the data message.

	The closest art of record Shaw (US 20180332441 A1) teaches that the manager SDN controller can communicate with each of the instantiated SDN controllers via a communication interface.  If the manager SDN controller determines that the requested service can be performed, within system 
	Another prior art Behera (US 20160335107 A1 A1) teaches that a network control system defines a logical network that connects virtual machines (VMs) that operate on host machines in a network as well as containers that operate within another VM operating on one of the host machines of the network. The network control system of some embodiments defines logical data paths of a logical network that logically connect the VMs on the host machines and the containers operating on container VMs.  The host machines also include several VMs that operate on top of the virtualization software of their respective host machine ([0049].  The local MFEs of the container VMs work with the host MFEs to perform logical processing of network traffic sent to and from the containers [0052]).

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims. The allowable subject matter is now reflected in applicant’s independent claim 1. Dependent claims 2, 4-12, 14-15, 17, and 24-28 depend from allowed independent claim and therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/               Examiner, Art Unit 2454